Citation Nr: 9920135	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected cervical spine strain with degenerative 
changes, status post diskectomy, for the period preceding 
October 8, 1996, with a 20 percent rating currently assigned 
for that period. 

2.  Entitlement to an increased evaluation for the veteran's 
service-connected cervical spine strain with degenerative 
changes, status post diskectomy, for the period beginning 
October 8, 1996, with a 30 percent rating currently assigned. 

3.  Whether there is new and material evidence to reopen the 
claim for service connection for a psychiatric disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to February 
1976.  

The appeal of the issue of entitlement to an increased rating 
for service-connected cervical spine strain with degenerative 
changes, status post diskectomy, arises from the June 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire, in 
pertinent part, continuing the previously assigned 20 percent 
rating for that condition. 

By a May 1997 decision, the RO granted an increased rating to 
30 percent for cervical spine strain with degenerative 
changes, status post diskectomy, effective October 8, 1996.  

The appeal of the issue of entitlement to service connection 
for a psychiatric disability also arises from the June 1995 
RO decision, in pertinent part, denying that claim 





FINDINGS OF FACT

1.  The veteran suffered from severe limitation of motion of 
the cervical spine due to cervical spine strain during the 
period preceding October 8, 1996.

2.  The veteran did not suffer from compensable peripheral 
neuropathy due to cervical spine strain during the period 
preceding October 8, 1996.

3.  The veteran has suffered from severe limitation of motion 
of the cervical spine due to cervical spine strain during the 
period beginning October 8, 1996.  

4.  The veteran has not suffered from compensable peripheral 
neuropathy due to cervical spine strain during the period 
beginning October 8, 1996.  


CONCLUSIONS OF LAW

1.  The schedular requirements for a 30 percent rating, but 
no more, for cervical spine strain have been met for the 
period preceding October 8, 1996.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.10, 4.40, 4.45, Part 4, Diagnostic Code 5290 (1998). 

2.  The schedular requirements for a disability rating above 
30 percent for cervical spine strain for the period beginning 
October 8, 1996, have not been met .  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.10, 4.40, 4.45, Part 4, Diagnostic Code 5290 (1998). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from June 1974 to February 
1976.  

In service in July 1975 the veteran was treated for severe 
pain to the left shoulder, left side of head, and upper part 
of the back, and minor lacerations to the top of the head and 
the left side of the face.  The veteran was brought in for 
treatment on a stretcher after reportedly falling off a drum 
due to blacking out while waiting for a restricted man's 
muster.  X-rays of the skull, left shoulder, and cervical 
spine appeared to be within normal limits.  At a follow-up 
later that month, the veteran still complained of pain in the 
neck and left shoulder.  The examiner found tenderness to 
palpation in those areas with no radiation of pain.  Service 
medical records contain no records of continued complaints, 
treatments, or diagnoses referable to the cervical spine 
after July 1975.  

At a July 1981 VA examination for compensation purposes, in 
pertinent part, the examiner diagnosed status post acute 
recurrent cervical spine sprain, manifested by a history of 
sudden attacks of pain provoked by motion, without any 
objective findings.  July 1981 VA X-rays of the cervical 
spine showed no definite abnormality of the cervical 
curvature, no fracture or dislocation, and normal C1-C2 
articulation, with intervertebral spaces and parameter 
symmetrical.  

At a May 1988 outpatient treatment by J. M. Shea, M. D., F. 
A.C.S., a private orthopedist, the veteran complained of neck 
pain related to an injury to the head and neck 10 years 
prior.  He reported migraine headaches since that time.  The 
veteran reported that his neck pain had been minimal until he 
began performing nautilus exercises, which exacerbated the 
pain and caused the pain to begin to radiate around the 
shoulder blades.  He accordingly ceased those exercises in 
February 1988.  The veteran reported having suffered a motor 
vehicle accident in March 1988 causing re-injury to his neck 
and a small increase in his neck pain at that time.  
Objectively, the veteran had full range of motion of the 
cervical spine, but with complaints of discomfort on lateral 
flexion.  Sensation of the upper extremities was normal.  
There was some tenderness of the trapezius at the base of the 
neck on the left and the area medial to the left scapula.  

The veteran also underwent outpatient treatments by J. M. 
Shea, M. D., F.A.C.S., following injury to the low back while 
lifting Postal mail in June 1988.  There were no cervical 
complaints and no cervical components identified in either 
the injury or in treatment therefore through December 1990. 

At an April 1991 outpatient treatment by J. M. Shea, M. D., 
F. A.C.S., for persistent pain in the left elbow and forearm 
and numbness of the left  fourth and fifth fingers following 
injury to the left ulna in February 1991 in a Postal 
automobile accident, the veteran was noted to have full, easy 
range of motion of the cervical spine.  It was noted that the 
veteran suffered no injury to the cervical spine during the 
accident.  Continued outpatient treatment records through 
September 1992 included no complaints or findings referable 
to the cervical spine.  

In August 1991 the veteran underwent private surgery for 
neurolysis of the ulnar nerve of the left elbow and anterior 
transposition of the ulnar nerve to correct ulnar entrapment 
and secondary ulnar neuropathy.  

In 1992 to 1994 private Hitchcock Clinic outpatient treatment 
records, the veteran was noted to complain of varying levels 
of significant pain in the head and neck, exacerbated by 
recently increased activity.  Conditions noted included 
cervicalgia and headaches from a head injury in 1975, back 
pain stemming from a lifting injury in 1988, ulnar nerve 
problems from a motor vehicle accident in August 1990, and 
worsening of all of those difficulties since a fall on the 
ice in February 1993.  Sleep impairment was also noted.  
Objectively in October 1993, there was a significant amount 
of posterior cervical muscle spasm and tenderness, with 
prominent trigger points in the occipitocervical junction 
regions bilaterally.  

In April 1993 the veteran underwent a private neurological 
evaluation at the Hitchcock Clinic for chronic head and neck 
pain and chronic back pain.  The veteran's history of prior 
injuries was noted.  Impressions included post-traumatic pain 
disorder including post-trauma headache disorder; post-
traumatic cervicalgia; exacerbation of previous lumbar disc 
disease; and left ulnar neuropathy.  

In an August 1993 initial intake evaluation report from Nash 
Memorial Hospital, a history was noted including of an 
automobile accident when driving a Postal truck in 1991, with 
nerve injury to the left ulna, and a slip-and-fall injury in 
February 1993.  The veteran reported surgical treatment for 
the ulnar neuropathy with considerable improvement with the 
exception of some continued severe cramping, numbness, or 
tingling of the fourth and fifth fingers of the left hand.  
At that time the examiner assessed, in pertinent part, 
chronic cervical strain, but noted that the veteran at that 
time did not appear to have an impairment of the cervical 
spine.  

Private outpatient treatment records from the Hitchcock 
Clinic from November 1993 through April 1995 note continued 
complaints of neck and back pain, with varying levels of 
difficulties with symptoms over that period.  In November 
1993 the veteran complained of continued neck and back pain, 
and objectively a significant amount of posterior cervical 
muscle spasm and tenderness was noted.  No significant change 
in symptomatology was noted in January 1994.  In April 1994, 
following a recent private MRI, the examining physician noted 
a large C5-C6 disc herniation with compression of the thecal 
sac, and some disc changes in the spaces above and below C5-
C6, all found on MRI; physical examination, however, revealed 
no clear evidence of radiculopathy or myelopathy.  In May 
1994 the veteran reported increased posterior cervical pain, 
and objectively quite a bit of posterior cervical muscle 
spasm and tenderness were noted.  In June 1994 the veteran 
complained of continued severe cervical pain radiating to the 
upper back and the head; physical findings were unchanged; it 
was noted that the veteran would be pursuing surgical 
treatment for the cervical condition.  In September 1994, 
status post surgical treatment, the veteran reported that 
pain had improved, with improvement in pain and paresthesias 
in the left arm as well.  There were notably no new symptoms 
postoperatively.  In April 1995, however, the veteran 
complained of incessant neck, head, and low back pain.  A 
significant amount of posterior cervical muscle spasm was 
noted, though with no clear occipitocervical junction trigger 
points and no percussion tenderness over the occipital 
nerves.  Neurological examination at that time was normal.  

A December 1993 VA cervical MRI revealed mild to moderate 
central protrusion at the C4-C5 level, impinging slightly 
upon the ventral surface of the spinal cord.  Also shown were 
moderate central herniation at C5-C6 also compressing the 
central aspect of the spinal cord, and an eccentric disc 
bulging to the right at C3-C4.  The cervical cord was 
observed to be normal in signal and size, and the 
cranoventral junction was intact.  There was no evidence of 
spinal stenosis.  The examiner assessed the presence of the 
observed conditions.  

A December 1993 letter from D. C. Stepro, M. D., a private 
physician, informed that he was treating the veteran for 
ulnar nerve entrapment, with hand therapy recommended as 
necessary to restore full motion and strength of the arm.  

At a February 1994 VA examination of the veteran's cervical 
spine condition for compensation purposes, the veteran's 
history of injury in service in 1975 was noted, as was the 
veteran's complaint of a recent increase in pain associated 
with that condition.  The veteran reported no radiation of 
pain to the upper extremities and no weakness or numbness of 
the upper extremities.  Some numbness of the third and fourth  
fingers of the left hand was noted as secondary to recent 
ulnar nerve surgery of the left elbow.  Objectively, there 
was full range of motion of the cervical spine, with flexion 
to 40 degrees, extension to 30 degrees, and rotation to 70 
degrees bilaterally, though with complaints of discomfort at 
the extremes of motion.  X-rays were noted to show cervical 
spondylosis at C3-C4.  The examiner diagnosed degenerative 
cervical spondylosis related to his cervical spine injury in 
1975.  

In May 1994 and August 1995 follow-up treatment reports 
following an August 1993 Nash Memorial Hospital 
hospitalization, W. E. Kois, M.D., a private physiatrist, 
assessed, in pertinent part, not only decreased range of 
motion of the neck, but also left C5-C6 radiculopathy, as 
evidenced by numbness and tingling in May 1994, and decreased 
sensation in the left arm in August 1995, in both instances 
in a C5-C6 distribution.  A January 1994 record by the 
physiatrist noted difficulties with the left upper extremity 
related to his ulnar injury.  A March 1994 record noted 
decreased sensation in the median rather than the ulnar 
distribution of the left upper extremity, with complaints of 
continued left arm pain related to his ulnar neuropathy.  
Irregular left upper extremity neurological findings were 
also noted in July 1994.  Other follow-up treatment records 
by the physiatrist from January 1994 to June 1995 noted, in 
pertinent part, continuing pain and decreased range of motion 
of the cervical spine, but did not note radiculopathy.  

A May 1994 private cervical myelogram demonstrated bony 
ridging along the dorsal end plates at C3-C4, C4-C5, and C5-
C6 levels, with extradural impressions on the thecal sac at 
those levels.  However, there was no evidence of nerve root 
sleeve cut-off, and spinal cord dimensions were preserved.  
The examiner assessed cervical spondylosis at C3-C4, C4-C5, 
and most prominently at C5-C6, with near complete effacement 
of the ventral thecal sac at C5-C6 and possible minimal 
encroachment on the ventral spinal cord.  

In July 1994 the veteran was privately hospitalized at the 
Brigham & Women's Hospital for an anterior C4-C5 diskectomy.  
Upon admission the veteran was noted to be wearing a cervical 
collar.  A history of degenerative changes in the cervical 
spine, as well as of a recent fall in 1993 with subsequent 
left upper extremity weakness and significant neck pain were 
noted.  Also noted was a recent MRI showing degenerative 
changes and possible disc protrusion.  Cervical anterior 
diskectomy was performed at C4 and C5.  

In a September 1994 letter, P. E. Stieg, Ph.D., M.D., a 
private neurosurgeon, informed that the veteran was a patient 
under his care who had undergone a cervical diskectomy in 
July 1994, for cervical spondylosis.  He further informed 
that the veteran's inservice injury involving a 55 gallon 
drum striking his cervical region in 1975 contributed to the 
veteran's current cervical condition and the necessity of 
that operation. 

In a further September 1994 letter, P. E. Stieg informed that 
the veteran was to return to work for two weeks of light 
duty, twenty hours per week, and was to thereafter increase 
strenuous activity as tolerated.  

At a September 1994 VA examination of the veteran's spine for 
compensation purposes, a history of the veteran's injury to 
the neck in service in 1975 was noted, as was a subsequent 
slip-and-fall accident in February 1993 which aggravated the 
neck injury.  The examiner also noted the diskectomy 
performed in July 1994, and an ulnar nerve transposition 
performed to treat ulnar nerve neuritis which also developed 
following the February 1993 accident.  The veteran reported 
doing reasonably well except for pain and stiffness in the 
neck and some weakness of the left upper extremity.  
Objectively, the cervical spine exhibit range of motion to 30 
degrees extension, 45 degrees flexion, 20 degrees rotation 
bilaterally, and side bending to 15 degrees.  The examiner 
diagnosed status post diskectomy and left cervical 
radiculopathy.

A Nash Memorial Hospital physical therapist's September 1994 
examination record, status post C4-C5 and C5-C6 diskectomy, 
noted, in pertinent part, central neck pain at the cervical-
thoracic junction, pain and spasm bilaterally at the shoulder 
girdle, right anterior neck pain at the surgical site, 
choking sensation, and painful swallowing.  Also noted were 
status-post surgical numbness in the left upper extremity in 
a C7-C8 distribution, numbness in the right anterior neck at 
the surgical site, and tenderness in the right anterior neck, 
bilateral upper trapezius, and medial scapula.  Noted 
problems included decreased cervical range of motion, 
decreased strength in the left upper extremity, and anterior 
cervical dysfunction.  

At a November 1994 private neurology evaluation by Manchester 
Neurosciences, the veteran's history was noted, including of 
a blow to the back of the neck in service in 1975 from a 55 
gallon drum, and a rear-end collision when the veteran was in 
a postal vehicle, resulting in severe pain in the left upper 
extremity and low back.  The low back condition was noted to 
have resolved, and the veteran was noted to have undergone 
surgery for an identified ulnar nerve condition of the left 
upper extremity.  Also noted was a slip-and-fall injury in 
1993, prior to which the veteran was reportedly without 
symptoms referable to his back or neck, with pain conditions 
resulting from the fall in the lower back, neck, and left 
upper extremity.  The veteran complained of current pain in 
the mid cervical area without radiation except occasional 
pain toward the left shoulder, and pain in the low back, also 
nonradicular in nature.  Objectively, in pertinent part, the 
examiner found some lower cervical spine tenderness and pain 
with axial loading, but with no evidence of cranial 
neuropathy, no Horner's sign, and no Lhermitte's phenomenon.  
The examiner reviewed a December 1993 MRI showing cervical 
spondylitic disease with degenerative disc disease at C4-C5 
and C5-C6, with interruption of the cerebrospinal fluid (CSF) 
column ventrally at both levels due to calcifications and 
spurring.  However, there was no evidence of neural 
encroachment.  The examiner assessed that there was no 
evidence of myelopathy or neuropathy associated with the 
degenerative cervical conditions.  The examiner assessed that 
the veteran's activities could be liberalized from the light 
duties presently performed.  

December 1994 private X-rays of the cervical spine in 
multiple views including in flexion/extension showed joint 
space narrowing from C3 to C6 and no significant movement 
beyond the C2 level.  The examiner assessed significant 
arthritic changes from C3 to C6 and little motion on flexion 
and extension except at C1-C2 and C2-C3 levels.

A December 1994 private cervical spine MRI report with 
contrast found spondylitic changes at the C3-C4, C4-C5, and 
C5-C6 levels, and to a lesser extent at the C6-C7 level.  
However, disc herniation was not detected at any level, and 
there was no spinal stenosis, with spondylitic bars appearing 
to barely touch the spinal cord, if at all.  The neural 
foramina appeared patent; cord signal intensity was normal.  

In a July 1995 VA Form 9, the veteran informed that his 
condition was severe and warranted an increased schedular 
rating.  

At an October 1995 RO personal hearing on the appealed 
issues, the veteran testified, in effect, that he suffered 
from neck impairment manifested by daily pain in the neck 
area, almost no mobility in the neck area, and resulting 
depression.  He further testified, in effect, that the 
cervical condition precluded his performing more that four 
hours of work per day, and precluded further activities of 
daily life, including playing with his son and engaging in 
other regular family activities.  He testified that the pain 
at times worked upward to result in severe migraine 
headaches, and at times radiated down the shoulders, into the 
shoulder blades, and down the back, resulting in "pain 
everywhere." (Hearing Transcript, p. 4)  He testified that 
though he had formerly been a mail carrier with the Postal 
service, he was reduced to answering telephones with a 
headset for four hours per day, and then needed to get up and 
walk around every twenty minutes.  He testified that he 
experienced a grinding sensation in his neck, and added that 
he had received many types of therapy for the condition.  He 
testified that he had difficulty sleeping due to pain, and 
took large doses of Trazodone to help him sleep.  He added 
that wet weather exacerbated the condition.  He testified 
that upon separation from service the cervical condition was 
manifested only by slight headaches, but that gradually the 
headaches grew worse, and a neck component developed, with 
stiffness and assessed degenerative arthritis in the neck.  
 
In the course of private Concord Hospital pain management 
clinic treatments in April and May, 1996, the veteran 
complained of stabbing pain in the neck extending into the 
shoulders.  He reported some relief with massage.  He also 
reported some relief with trigger point injections.  The 
veteran reportedly attempted suicide at some time in the past 
by taking 26 doses of quadrant, and requiring emergency room 
treatment following that suicide attempt.  Flexion and 
extension x-rays of the cervical spine showed abnormal 
curvature of the spine in the C5-C6 area.  The examiner noted 
that the veteran achieved increased range of motion with swim 
therapy, but also thereby experienced increased pain. 
Significant assistance with the pain was achieved with 
massage therapy to trigger points.  Examiner also noted that 
the veteran had his greatest difficulty with lumbar spine 
pain.  A February 1996 MRI was noted to show some 
degeneration of the C5-C6 disc and continuing evidence of 
lateral spurs at C3-C4, C4-C5, and C5-C6.  

At a July 1996 VA spine examination for compensation 
purposes, a history of the veteran having suffered a slip-
and-fall injury in 1993, with cervical surgery thereafter 
involving decompression of the cervical spine at three levels 
and fusion using iliac bone grafting.  The veteran was noted 
to have had considerable improvement following the surgery, 
but with continued persistent pain affecting the neck, with 
some loss of motion.  The veteran also complained that any 
increased in activity and weather changes also aggravated the 
pain condition.  He complained of significant morning 
stiffness, but had no complains referable to the extremities 
suggestive of radiculopathy.  Objectively, range of motion of 
the cervical spine was to 20 degrees extension, 25 degrees 
flexion, 30 degrees rotation bilaterally, and 5 degrees 
sideways bending bilaterally.  There was crepitation on 
motion and mild tenderness to palpation over the paraspinous 
process.  The veteran was found to be neurologically intact, 
with deep tendon reflexes bilateral and equal, and no clearly 
noted motor or sensory deficit.  The examiner diagnosed 
status post cervical spine surgery.  

A VA X-ray examination of the cervical spine associated with 
the July 1996 VA examination for compensation purposes 
provided an impression of some features of cervical 
spondylitis but without neuroforamen impingement.  The X-ray 
examiner diagnosed no major abnormality, and assessed that no 
attention was needed.  

At a July 1996 independent private medical evaluation, R. L. 
Scribner, M.D., a board-certified orthopedist, of Northeast 
Medical Evaluations, Burlington, Massachusetts, noted the 
veteran's history of ongoing care and treatments for post-
injury conditions of the low back, cervical spine, and left 
elbow, including cervical spine surgery at Bringham Women's 
Hospital in July 1994.  The surgery was noted to consist of 
C4-C5 and C5-C6 anterior cervical diskectomy.  More recent 
ongoing private medical treatment was noted, including a 
cervical MRI examination in February 1996.  The veteran 
complained of more difficulty with the back than the neck, 
with some pain in the buttocks area and right leg weakness.  
He also complained of pain in the neck, present daily, with 
some tingling sensation in the fingertips, and of pain in the 
left arm, localized to the elbow.  Current work activities 
consisted of four hours daily of light office work, some 
cooking and cleaning at home, and some shopping, though with 
his wife carrying the packages.  He reported that he drove.  
He also walked approximately a half mile, but with resulting 
pain.  Objectively, in pertinent part, cervical spine motions 
were slightly reduced in all planes, but with no tenderness 
over the spinous processes, and no tenderness over the 
brachial plexus or the anterior shoulder girdle.  There was 
tenderness in the sternomastoid bilaterally and in the upper 
trapezius at the cervicodorsal junction bilaterally.  In the 
upper extremities, motor function and sensation were normal, 
and reflexes were symmetrically depressed.  There was some 
tenderness over the transplanted ulnar nerve anterior to the 
medial epicondyle of the left elbow.  Elbow flexion and 
extension was normal and pain-free.  There was no atrophy of 
the intrinsic muscles of the hands, and circulation and skin 
of the hands was normal.  The examiner diagnosed, in 
pertinent part, cervical spondylosis and postoperative 
cervical diskectomy at C4-C5 and C5-C6, and status post ulnar 
nerve transplant of the left elbow times two.  Pertinent 
assessments were of some restriction of cervical spine motion 
consistent with the veteran's history, with no signs of 
residual nerve root irritation or neurological cervical 
abnormalities.  The physician found the veteran capable of 
performing six to eight hours of work per day with lifting 
limited to 30 pounds.

The claims file contains a September 1996 Department of Labor 
evaluation of the veteran's disabling conditions, for 
purposes of evaluating the veteran's capacity for work, 
determining whether current disabilities were related to a 
February 1993 slip-and-fall injury occurring in the course of 
mail-carrier employment with the Postal service, and 
determining the degree to which any such work-related or 
other disability had resolved.  The claims examiner noted 
that the veteran's treating physician, Dr. Kois, in an April 
1996 evaluation of work capacity, found that the veteran was 
only capable of working four hours per day and lifting no 
more than 10 pounds, due to present disabilities.  The claims 
examiner noted that, by contrast, in an independent medical 
examination, G. Fay, M.D., board-certified orthopedic 
surgeon, had reviewed the veteran's medical record, examined 
the veteran, and concluded, in pertinent part, that cervical 
curve was normal, evidence of muscle spasm was absent, upper 
extremity strength was normal, deep tendon reflexes were +1 
and symmetrical, sensation to pinprick was normal, skin was 
normal, and joints were normal.  Dr. Fay diagnosed, in 
pertinent part, cervical degenerative disc disease, status 
one year post diskectomy at C4-C5 and C5-C6.  That physician 
assessed that the veteran demonstrated a limitation of neck 
motion, but with no evidence of any weakness or muscle spasm 
of the cervical or lumbar musculature.  The claims examiner 
noted that while Dr. Kois found the veteran only capable of 
four hours per day of limited duty work, with lifting of no 
more than 10 pounds, Dr. Fay found the veteran capable of 
performing six to eight hours of  work per day with lifting a 
maximum of 30 pounds.  Because of the discrepancy, the July 
1996 independent examination by R. Scribner, M.D., was 
obtained.  

At an October 1996 evaluation of the veteran's physical 
capacity by L. Ozelius, P.T., of Concord Hospital, Concord, 
New Hampshire, the veteran complained of pain in both 
shoulders/scapular regions, the posterior left upper 
extremity, the central lumbar and lower lumbar back, the 
posterior aspect of the right lower extremity, both hands, 
and the neck.  He reported obtaining pain relief only with 
superficial heat in his Jacuzzi, reportedly used several 
times per day.  Objectively, in pertinent part, cervical 
motion was to 1/3 of full range forward flexion, 1/4 of full 
range both backward extension and sideways rotation 
bilaterally, and 1/2 of full range sideways bending 
bilaterally.  Diffuse weakness was noted in the upper 
extremities bilaterally, more significant proximally.  The 
examiner diagnosed status post cervical/lumbar injury, but 
assessed that "pain was located in the low back and right 
lower extremity as opposed to the cervical and/or scapular 
region."  She informed that the veteran had undergone 2 1/2 
hours of testing, and determined that the veteran was 
functioning at light weight capacity with safe material 
handling from floor to shoulder, with demonstrated ability to 
work five days per week, four hours per day, with a work 
tolerance program recommended to determine if the veteran 
would be capable of a greater work capacity.  

At an April 1997 VA examination for disease or injuries of 
the spinal chord for compensation purposes, the veteran 
history was noted and his medical record was reviewed, 
including his history of multiple injuries including to the 
neck, with a C4-C5 diskectomy in July 1994 to treat a 
herniation at that level.  The veteran complained of 
continuing related symptoms following that surgery, including 
pain and limitation of neck motion, aching in the neck 
radiating into both upper extremities, posterior headache 
radiating forward to the eyes, and aggravation of all those 
symptoms with any attempt at bending, turning, or increased 
physical activity.  He again reported improvement with time 
in his Jacuzzi.  Objectively, the examiner found the veteran 
to move his head and body essentially as a unit, with no more 
than 10 degrees of flexion or extension of the neck before 
complaining of posterior neck pain.  The veteran could not 
rotate his head in either direction.  Motor examination 
showed full bulk and tone of the upper extremities 
bilaterally, with apparent full strength proximally and 
distally.  A patchy decrease in pin prick sensation was found 
over the ulnar aspect of the left forearm, and less so over 
the hypothenar aspect of the left hand.  There was a decrease 
in pin prick sensation over the left posterior scalp compared 
to the right, but with no tenderness over the head.  A well-
healed right anterior cervical scar was noted, as was a well-
healed surgical scar over the left ulnar groove.  The 
examiner assessed significant limitation of motion of the 
head and neck likely associated with his cervical spondylosis 
and past cervical surgery.  The examiner noted that there 
were no solid objective findings of cervical radiculopathy, 
though he assessed that "posterior head sensitivity and 
sensory distortion [were] suggestive of irritation of upper 
cervical root elements."  The examiner concluded that the 
veteran's disability picture was consistent with moderately 
severe cervical spondylosis and related posterior headache 
and neck discomfort, all related to his inservice injury in 
1975.  

Analysis

Initially, the Board finds the appellant's claims well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
they are plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  These finding are based on the appellant's 
evidentiary assertions that his service-connected disability 
increased in severity for both periods in question.  
Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  King v. 
Brown, 5 Vet.App. 19 (1993).  Once it has been determined 
that the claims are well grounded, the VA has a statutory 
duty to assist the appellant in the development of evidence 
pertinent to the claims.  38 U.S.C.A. §  5107.  The Board is 
satisfied that all available evidence necessary for an 
equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated  
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain,  
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through  atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from  
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle  
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45 
(1998).

While the VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant...."   38 C.F.R. § 4.40; see Hatlestad v. 
Derwinski, 1 Vet.App. 164 (1991).  

Severe limitation of motion of the cervical spine warrants a 
30 percent evaluation. Moderate limitation of motion warrants 
a 20 percent evaluation. Slight limitation of motion warrants 
a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (1998).

Degenerative disease of the cervical spine may also be rated 
on the basis of diseases of the peripheral nerves, as 
affecting the cervical radicular groups under Diagnostic 
Codes 8510 through 8713.  38 C.F.R. § 4.124a (1998).  For the 
upper radicular group, with paralysis, neuritis, or neuralgia 
affecting all shoulder and elbow movements, mild neuritis or 
neuralgia or moderate incomplete paralysis warrants a 20 
percent rating.  Diagnostic Codes 8510, 8610, and 8710.  For 
the middle radicular group, with paralysis, neuritis, or 
neuralgia affecting adduction, abduction, and rotation of the 
arm, flexion of the elbow, and extension of the wrist, mild 
neuritis or neuralgia or mild incomplete paralysis warrants a 
20 percent rating.  Diagnostic Codes 8511, 8611, and 8711.  
For the lower radicular group, with paralysis, neuritis, or 
neuralgia affecting intrinsic muscles of the hand and flexors 
of the wrist and fingers, mild neuritis or neuralgia or mild 
incomplete paralysis warrants a 20 percent rating.  
Diagnostic Codes 8512, 8612, and 8712. Similarly, where 
affecting all three radicular groups, mild neuritis or 
neuralgia or mild incomplete paralysis also warrants a 20 
percent rating.  Diagnostic Codes 8513, 8613, and 8713.  


1.  Period preceding October 8, 1996


The veteran's limitation of motion of the cervical spine was 
moderate for compensation purposes for the period preceding 
October 8, 1996.  When the veteran was examined in February 
1994, the ranges of motion were 30 degrees on extension, 40 
degrees on flexion , and 70 degrees on rotation.  By July 
1996, the range of motion had decreased, but the ranges of 
motion were still reported as 20 degrees of extension, 26 
degrees of flexion, and 30 degrees of rotation.  Nonetheless, 
cervical muscle spasm and tenderness was also identified in 
the muscles of the neck during the period, and the veteran 
testified to pain in the area of the cervical spine.  For 
this reason, an increased schedular rating on the basis of 
limitation of motion due to pain, to 30 percent, but no more, 
is warranted for that period, equivalent the rating 
applicable for severe limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998).

The Board does not find evidence of mild neuritis, neuralgia, 
or incomplete paralysis affecting the upper, middle or lower 
radicular groups for the upper extremities during the period 
before October 8, 1996.  While the medical record for the 
period includes some neurological findings of the left 
forearm, these have generally been attributed to the 
veteran's left ulnar entrapment status post surgical 
correction, which nerve condition is unrelated to service.  

Other peripheral neurological findings during the period 
include findings of some post-surgical numbness in left upper 
extremity in a C7-C8 distribution as noted in September 1994.  
That numbness apparently did not persist for the entire 
rating period from October 1, 1994, to October 8, 1996, as 
that radiculopathy was identified only in September 1994 
despite numerous medical records for treatment of conditions 
referable to the cervical spine during that period.  Further, 
that numbness noted as a symptom of that neuropathy did not 
rise to the level of mild upper extremity neuritis, 
neuralgia, or incomplete paralysis of one of the upper 
radicular groups so as to warrant a compensable disability 
rating for cervical spine radiculopathy during that period. 
38 C.F.R. § 4.124a, Diagnostic Codes 8513, 8613, and 8713 
(1998).

The veteran at his October 1995 RO personal hearing 
complained of disabling pain attributed to his cervical 
condition preventing more than four hours of work per day and 
precluding social activities including with his family.  He 
then also complained of pain radiating upward from the 
cervical spine causing severe migraine headaches, and pain 
radiating downward into the shoulders, as well as downward 
into the rest of the body and causing pain everywhere, as 
well as causing depression and impaired sleep.  While the 
veteran has thus attributed numerous physiological and 
psychological problems to his service-connected cervical 
strain, the Board does not find sufficient medical evidence 
to support the claimed causal associations so as to warrant a 
higher disability rating on the basis of any alleged 
secondary physiological problem.  (The claim for depression 
is subsumed within his claim for service connection for a 
psychiatric disorder secondary his service-connected 
disabilities, which is the subject of remand, below, and is 
not considered in this decision.)  Treating medical 
professionals and medical examiners did not attributed pain 
elsewhere in the body, including lower in the back or the 
shoulder blades, to the veteran's service-connected cervical 
strain.  Regarding his complained-of headaches, the veteran 
is already separately service-connected for post-traumatic 
cephalalgia with a 30 percent rating assigned for that 
condition.  "Lay hypothesizing, particularly in the absence 
of any supporting medical authority, serves no constructive 
purpose and cannot be considered by [the] Court."  Hyder v. 
Derwinski, 1 Vet.App. 221, 225 (1991).  The Board cannot 
accept the veteran's hypothesizing of a causal link between 
his cervical strain and other physiological conditions to 
justify an increased rating for that cervical strain absent 
supporting medical authority.  

2.  Period beginning October 8, 1996

At the April 1997 VA examination of the veteran for diseases 
or injuries of the spinal chord for compensation purposes, 
the veteran contended that he had continuing symptoms 
following his July 1994 C4-C5 diskectomy, with pain and 
limitation of neck motion, aching in the neck radiating into 
both upper extremities, headache, and aggravation of these 
symptoms with neck movement or increased activity.  

The April 1997 examiner found that the veteran moved his head 
and body as a unit with no more than 10 degrees of cervical 
flexion or extension before complaints of neck pain, and with 
reported inability to rotate the neck.  This level of 
immobility corresponds to a severe limitation of motion of 
the neck , warranting a 30 percent rating under Diagnostic 
Code 5290.  38 C.F.R. § 4.71a (1998).

The April 1997 VA examiner did not find objective evidence of 
peripheral neuropathy so as to warrant an increased rating 
for the veteran's neck condition on that basis.  Motor 
examination showed full bulk and tone in the upper 
extremities bilaterally, with apparent full strength.  While 
decreased pinprick sensations were identified over areas in 
the left lower arm and hand, the veteran has a history of 
left ulnar nerve damage or entrapment with left lower arm and 
hand neuropathies attributed to that condition.  The April 
1997 examiner concluded that there were no solid objective 
findings of cervical radiculopathy.  The only condition the 
examiner identified as possibly radiculopathic of the 
cervical spine was areas of decreased pinprick sensation over 
the left posterior scalp compared to the right.  Even if that 
area of decreased sensation is attributable to the veteran's 
service-connected cervical condition, a compensable rating 
would not be warranted for such mild neuropathy of the scalp, 
as that area of lost sensation affects no aspect of the 
veteran's functioning in either social or industrial spheres.  
See 38 C.F.R. § 4.1 (1998).  

The Board does not find that an extraschedular rating is 
warranted for limitation of motion of the neck on the basis 
of pain on motion, excess fatigability, or other limitation 
of use due to pain for the period beginning October 8, 1996, 
because the assigned 30 percent rating contemplates little or 
no movement of the neck.  The degree to which movement is 
precluded due to pain is already included within the assigned 
rating.  38 C.F.R. § 4.45. 4.71a (1998).  The veteran did not 
at that most recent examination report use of a neck brace or 
otherwise report inability to at once maintain daily 
functioning and retain a non-moving posture of the neck, 
including due to pain in the neck while maintaining a rigid 
cervical position.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased rating above the 30 percent already assigned for 
cervical spine strain for the period beginning October 8, 
1996. Therefore, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


3.  Considerations related to both claim periods

In an October 1998 informal hearing presentation, the 
veteran's representative alleged that the most recent VA 
examination for compensation purposes had been inadequate for 
failure to evaluate the effect of pain on movement of the 
spine, pursuant to DeLuca v. Brown,  8 Vet.App. 202 (1995).  
The United States Court of Veterans Appeals (Court) has held 
that when a Diagnostic Code provides for compensation based 
solely upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1996) must also be considered, and that an 
examination upon which the rating decision is based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups." DeLuca.

As discussed above, the April 1997 VA examiner found that the 
veteran suffered from pain upon motion of the neck, with no 
more than 10 degrees of extension or flexion of the neck 
without complaints of pain.  Because the veteran had been 
rated based on this severe level of disability in the 
functional movement of the neck, with a rating assigned for 
little or no functional movement of the neck, that assigned 
rating contemplates limitation of functional use due pain, 
excess fatigability, or other such functional limitations.  
As the examiner then also noted, loss of muscle strength and 
tone in the upper extremities was not observed.  Accordingly, 
absent supporting objective medical evidence, limitation of 
functional use of those extremities due to radiculopathy, on 
the basis of pain or other functional factors affecting use, 
must be denied as not "supported by adequate pathology and 
[not] evidenced by the visible behavior of the claimant...."   
38 C.F.R. § 4.40; see Hatlestad.

As noted above, the veteran at his October 1995 RO personal 
hearing attributed disabling pain preventing more than four 
hours of work per day to his service-connected cervical 
strain.  The evidence does not indicate that the service-
connected cervical strain has resulted in frequent 
hospitalization or marked interference with employability so 
as to warrant the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (1998).  While medical records 
during the period from October 1, 1994, to October 7, 1994, 
do include a medical statement by Dr. W. E. Kois in April 
1994 that the veteran could only work four hours per day, and 
by Dr. P. E. Stieg in September 1994 that the veteran could 
only work 20 hours per week, those statements were based on 
assessments proximate in time, before and after, diskectomies 
performed on the veteran in July 1994.  In contrast, Dr. G. 
Fay found that the veteran was able to work six to eight 
hours per day despite current disabilities.  Further, there 
is no medical finding within the claims file that the veteran 
is precluded from engaging in gainful employment solely 
because of his cervical condition.  The record reflects that 
the veteran suffered disabling injuries post service, with 
nonservice-connected disabilities including disabilities of 
the low back, right lower extremity, and left ulnar nerve 
damage or entrapment, which together might preclude 
substantially gainful employment without any contribution 
from the veteran's cervical strain.  The Board concludes that 
the preponderance of the evidence is against marked 
interference with employment due solely to service-connected 
cervical strain, so that further consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  

ORDER

1.  An increased rating to 30 percent, but no more, is 
granted for service-connected cervical spine strain for the 
period beginning October 8, 1996, subject to the rules 
governing the award of monetary benefits.  

2.  An increased rating above 30 percent for service-
connected cervical spine strain for the period beginning 
October 8, 1996, is denied. 


REMAND

In  June 1984, the RO denied the veteran's claim for service 
connection for a psychiatric disability. A notice of 
disagreement was not filed within one year after the decision 
of June 1984.  Therefore, the decision of June 1984 is final, 
and the current claim for a psychiatric disability must be 
reviewed as an application to reopen the claim.  Although the 
veteran currently contends that his psychiatric disability is 
secondary to his service-connected cervical disability rather 
than a direct result of disease or injury in service, the 
underlying claim remains one for service connection for a 
psychiatric disability and the finality of prior decisions 
must be taken into account.

Because the veteran has not had an opportunity to present his 
claim in light of the laws and regulations applicable to the 
reopening of claims, the Board may not decide the claim until 
the veteran has had adequate notice of the applicable laws 
and regulations and a fair opportunity to present his case.  
Bernard v. Brown, 4 Vet.App. 384 (1993)

Therefore, this case must be remanded for further 
development.  In reviewing the request to re-open the claim 
for service connection for a psychiatric disability, the RO 
must take into account significant recent federal court 
decisions, including Hodge v. West, 155 F 3d. 1356 (Fed. Cir. 
1998) Elkins v. West, 12 Vet.App. 209 (1999), and Winters v. 
West, 12 Vet.App. 203 (1999).

Accordingly, the case should be remanded for the following:

1.  The RO should review the veteran's 
claim for service connection for a 
psychiatric disability, taking into 
account prior final decisions on the 
veteran's claim.  The new basis for 
entitlement argued by the veteran should 
be taken into account in assessing 
whether there is a basi to reopen any 
final prior denials.

2.  The RO should undertake any 
additional development dermined to be 
appropriate in light of decsions reached 
in accordance with paragraph 1, above.

3.  Following completion of the above 
actions, if the determination remains to 
any extent adverse to the veteran, he 
and his representative should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decisions.  They should 
be afforded the applicable time to 
respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 


